                                               EXHIBIT F

                                        TRANSMITTAL LETTER




Case: 20-30604         Doc# 360-8   Filed: 01/21/21   Entered: 01/21/21 15:56:38   Page 1
    4852-5982-0758.2
                                             of 2
BakerHostetler



January 20, 2021
                                                                          Cecily A. Dumas
                                                                          direct dial: 415.659.2640
                                                                          cdumas@bakerlaw.com

Carole Levine
2139 Jackson Street
San Francisco, CA 94115

In re: Professional Financial Investors, Inc. - Case No. 20-30604

Dear Carole:

Enclosed please find our firm’s first interim fee application in the above captioned cases, along
with its exhibits and supporting certification. The Bankruptcy Court’s Guidelines for
Compensation and Expense Reimbursement of Professionals and Trustees provide that a debtor-
in possession, a trustee, or an official committee must exercise reasonable business judgment in
monitoring the fees and expenses of the estates’ professionals. I invite you to discuss with me any
objections, concerns or questions that you may have with the firm’s fee request. The Office of the
United States Trustee will also accept your comments. The Court will consider timely-filed
objections by any party in interest at the time of hearing, which will take place at a time to be
announced shortly.

Sincerely,

/s/ Cecily A. Dumas
Cecily A. Dumas
Partner



Enclosures




Case: 20-30604        Doc# 360-8     Filed: 01/21/21    Entered: 01/21/21 15:56:38              Page 2
                                              of 2
